                 Case 2:18-cr-00210-TLN Document 72 Filed 02/14/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-0210 TLN

12                                  Plaintiff,             GOVERNMENT’S SENTENCING
                                                           MEMORANDUM AND RESPONSE TO FORMAL
13                            v.                           OBJECTIONS

14   CODY BOYD,

15                                  Defendant.

16

17
               The United States of America opposes defendant Cody Boyd’s objections to the PSR and his
18
     request for a downward variance under 18 U.S.C. § 3553(a).
19
     I.        DEFENDANT’S OBJECTION TO FIREARMS ENHANCEMENT UNDER § 2D1.1(b)(1)
20
               Boyd argues it is clearly improbable that an AR-15 rifle, found at his home, and a Sig Sauer
21
     handgun, found in his truck, were connected with his online drug sales. Boyd suggests that—because he
22
     did not have to meet online buyers in person and because he conducted some of his business at a
23
     location that was not his home—he must not have needed those firearms to conduct his drug business.
24
     He therefore concludes that those guns were clearly not connected to his offense.
25
               The United States Probation Office rejected Boyd’s reasoning saying that the AR-15 rifle was
26
     found in home along with steroids, marijuana, Xanax, and $26,500 in cash.
27
               The Court should adopt the Probation Officer’s reasoning because a drug dealer’s motivations
28


          GOVERNMENT’S SENTENCING MEMO AND RESPONSE        1
          TO FORMAL OBJECTIONS
               Case 2:18-cr-00210-TLN Document 72 Filed 02/14/20 Page 2 of 3

 1 for carrying guns goes beyond the need for protection while selling drugs to customers. Drug dealers

 2 also have to protect their proceeds (in this case $26,500 in cash, found in Boyd’s home) and their supply

 3 (marijuana, Xanax, and steroids—also found in his home).

 4          In sum, the argument that there was no reason for Boyd—as a drug dealer—to carry weapons is

 5 not logical or supported by the facts. In fact, there many reasons for a person holding cash and drugs to

 6 possess guns in connection with the offense. The applicable standard for the 2-level enhancement is that

 7 possession is enough, unless it is clearly improbable that weapon was connected with the offense. Here,

 8 Boyd cannot show that the two weapons found were not so connected, therefore his objection should be

 9 overruled.

10 II.     DEFENDANT’S ARGUMENT FOR A DOWNWARD VARIANCE UNDER 18 U.S.C. §
                 3553(A) FOR UNWARRANTED SENTENCING DISPARITY
11
            Boyd also argues that the Court should vary downward because other steroid defendants have
12
     received lower sentences nationally. Boyd provides spreadsheets and limited court records (through no
13
     fault of his own, they lack PSRs) in support of his position that a 78-month, or a 62-month, sentence
14
     would be disproportionally high in comparison to other defendants.
15
            It is impossible, however, to meaningfully compare any of those cases with Boyd’s conduct,
16
     which exhibits a unique combination of a minor (but significant) criminal history, mass marketing on the
17
     darkweb, a combination of drug sales (steroids, cocaine, Xanax, marijuana), the possession of guns, the
18
     maintenance of a place, and a leadership enhancement. These variables are, in fact, the purpose of
19
     applying standardized guidelines: so that courts may begin their analysis from a normalized baseline,
20
     even when individual circumstances vary.
21
            In response to the suggestion that courts must engage in nationwide comparisons difficult-to-
22
     compare cases, the Ninth Circuit held: “A district court need not, and, as a practical matter cannot
23
     compare a proposed sentence to the sentence of every criminal defendant who has ever been sentenced
24
     before.” United States v. Treadwell, 593 F.3d 990, 1012. The court went on to observe, “Too many
25
     factors dictate the exercise of sound sentencing discretion in a particular case to make the inquiry [the
26
     defendant] urges helpful or even feasible.”
27
            The folly of casual comparisons to other cases is laid bare through a simple question: What
28


      GOVERNMENT’S SENTENCING MEMO AND RESPONSE           2
      TO FORMAL OBJECTIONS
                Case 2:18-cr-00210-TLN Document 72 Filed 02/14/20 Page 3 of 3

 1 would be the applicable Guidelines had Boyd not possessed guns and employed other persons to work in

 2 his operation? The answer is that his Guidelines would have fallen by six-levels (two for the guns, two

 3 for leadership, and two for likely qualification for Safety Valve), which would have resulted in a range

 4 of 41-51 months. The government argues that the possession of guns in and the leadership of others in

 5 connection with a drug offense carry consequences, which are naturally and fairly expressed in the

 6 Guidelines, which is the basis for the government’s recommendation.

 7                                          III.   CONCLUSION
 8          The government asks the Court to fairly apply the Sentencing Guideline and the relevant

 9 § 3553(a) factors. That other courts found some defendants less culpable in some cases is simply not a

10 meaningful point when Boyd’s own data shows that other defendants received roughly equal, or in some

11 cases, much more imprisonment for steroid-related crimes (e.g., Baumann, Goodwin, Root, Caplinger,

12 Pasternak, etc., cited in Boyd’s materials.). And in any event, the Treadwell case, cited above, holds

13 that sentencing courts cannot be expected to perform the infeasible task of comparing every case to

14 every other case.1

15          For the foregoing reasons, the government asks the Court to sentence Boyd to 62 months

16 imprisonment, a sentence substantially below the low-end of the Guidelines recommendations, which

17 resulted in a range of 78-97 months.

18

19    Dated: February 14, 2020                              MCGREGOR W. SCOTT
                                                            United States Attorney
20

21                                                   By: /s/ PAUL HEMESATH
                                                         PAUL HEMESATH
22                                                       Assistant United States Attorney
23

24

25

26

27
            1
           This is especially true because departures resulting from a defendant’s 5K efforts are often
28 obscured from the public record.


      GOVERNMENT’S SENTENCING MEMO AND RESPONSE         3
      TO FORMAL OBJECTIONS
